            Case 8:20-cv-03111-PWG Document 1 Filed 10/26/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 NAIMI DURAN
 22215 Overview Lane
 Boyds, Maryland 20841

                Plaintiff,
 v.                                               Civil Action No. ___________________

 KEVIN CEVYN T. FELDER
 125 Remount Road, Suite C1 PMB 1147
 Charlotte, North Carolina 28203

 and

 KSR SQUARE LLC
 a/k/a KSR SQUARED LLC
 125 Remount Road, Suite C1 PMB 1147
 Charlotte, North Carolina 28203


                Defendants.


                        FLSA COLLECTIVE ACTION COMPLAINT

       The Plaintiff, Naimi Duran, by her attorneys, James M. Ray, II and Ray Legal Group, LLC,

and on behalf of herself and similar situated employees of KSR Square LLC a/k/a KSR Squared

LLC hereby sues Kevin Cevyn T. Felder and KSR Square LLC a/k/a KSR Squared LLC and

alleges as follows:

                                           PARTIES

       1.      Plaintiff Naimi Duran is a citizen of the State of Maryland.

       2.      Defendant Kevin Cevyn T. Felder (“Felder”), on information and belief, is a citizen

of North Carolina. Defendant Felder is the President of Defendant KSR Square LLC a/k/a KSR

Squared LLC.

       3.      Defendant KSR Square LLC a/k/a KSR Squared LLC (“KSR”) purports to be a
             Case 8:20-cv-03111-PWG Document 1 Filed 10/26/20 Page 2 of 5



limited liability company based in North Carolina. However, the Plaintiff has not been able to

find any evidence that KSR is incorporated in North Carolina or Maryland under either name. On

information and belief, Mr. Felder is the sole owner of KSR.

                                 JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 over the

Plaintiff’s claim brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et. seq. (the

“FLSA”).

        5.      This Court has personal jurisdiction over the Defendants because the Defendants

KSR and Mr. Felder employ persons residing in the State of Maryland and perform work and

services within the District of Maryland.

        6.      Venue in this District is proper as the events giving rise to the claims occurred

within this District.

        7.      As evidenced by the attached consent, the Plaintiff consents to be a plaintiff in this

collective action seeking relief under the FLSA.

                                               FACTS

        8.      On August 20, 2020, the Plaintiff accepted an offer from KSR for employment as

a Customer Service Representative.          As a Customer Service Representative, the Plaintiff

responded to calls from customers of Comcast.

        9.      The Plaintiff completed a required Comcast Certification Course prior to her

receiving calls from Comcast customers who resided in Maryland and in other states. KSR agreed

to pay the Plaintiff for time working during the Comcast Certification Course at the rate of

$8.00/hour. The Plaintiff worked for a total of 124 hours prior to certification, a total of $992.00

in wages.

                                                   2
            Case 8:20-cv-03111-PWG Document 1 Filed 10/26/20 Page 3 of 5



          10.   After certification, the Plaintiff began handling calls from Comcast customers in

Maryland and other states and KSR agreed to pay the Plaintiff at the rate of $11/hour for this work.

The Plaintiff worked 36 hours handling calls from Comcast customers, a total of $396 in wages.

          11.   Despite repeated demands, KSR has not paid any wages to the Plaintiff, including

the required minimum wage.

                          COLLECTIVE ACTION ALLEGATIONS

          12.   The Plaintiff, on behalf of herself and other similarly situated customer service

representatives that worked at Defendant KSR during the relevant period, is pursing the herein

alleged FLSA minimum wage claim as a collective action pursuant to FLSA § 216.

          13.   Plaintiff and all other current or former customer service representatives who

worked for Defendant during the relevant period were not paid by Defendant KSR and were

denied FLSA required minimum wage compensation and are each owed (1) unpaid minimum

wage compensation (since the Defendant KSR paid nothing) and (2) statutory liquidated

damages in statutorily defined multiples of unpaid wages plus attorney’s fees, expenses and

costs.

          14.   Defendant KSR knowingly, willfully, or in reckless disregard of the law,

maintained an illegal and company-wide practice of unlawfully failing to pay Plaintiff and other

customer service representatives at the hourly wage rates in compliance with the FLSA minimum

wage.

                                           COUNT I
                (Fair Labor Standards Act – 29 U.S.C. §§ 206—Minimum Wage)

          15.   The Plaintiff incorporates by reference the preceding allegations as if set forth fully

herein.


                                                  3
          Case 8:20-cv-03111-PWG Document 1 Filed 10/26/20 Page 4 of 5



       16.     The Plaintiff is an “employee” under the FLSA.

       17.     During the relevant time period and as an employee of KSR, the Plaintiff engaged

in commerce, as defined in the FLSA, by virtue of her having engaged in Comcast customer service

calls with customers both in Maryland and throughout the United States.

       18.     Defendant KSR is an “Employer” under the FLSA.

       19.     During the relevant period, Defendant KSR had annual gross sales exceeding

$500,000.00 and otherwise qualified as an “enterprise engaged in commerce” under the FLSA

because its employees in various states, including Maryland, provided customer service support to

Comcast customers throughout the United States.

       20.     Defendant Felder also is an “Employer” under the FLSA. Mr. Felder has extensive

managerial responsibility at KSR and had substantial (if not complete) control of the terms and

conditions of all of KSR’s employees. Mr. Felder personally hired all of the customer care

representatives, including the Plaintiff, and directed all of KSR’s customer service representatives

and determined the pay rate for each of KSR’s customer service representatives. Mr. Felder

exercised total control over all of KSR’s operations and activities and Mr. Felder personally made

the decisions not to pay any of the wages owed to KSR’s customer service representatives.

       21.     Under § 206 of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et. seq, (“FLSA”)

an employer is required to pay an employee at a minimum wage rate of $7.25/hour.

       22.     Defendants KSR and Mr. Felder violated § 206 by failing to pay the Plaintiff at

least $7.25/hour for work performed by the Plaintiff. Indeed, Defendants KSR and Mr. Felder

failed to pay the Plaintiff any wages for any of the work that the Plaintiff performed on behalf of

Defendant KSR.

       23.     The actions of Defendants KSR and Felder were willful and without legal

                                                 4
           Case 8:20-cv-03111-PWG Document 1 Filed 10/26/20 Page 5 of 5



justification.

        24.      Under § 216 of the FLSA, “[a]ny employer who violates the provisions of section

206 or section 207 of this title shall be liable to the employee or employees affected in the amount

of their unpaid minimum wages, or their unpaid overtime compensation, as the case may be, and

in an additional equal amount as liquidated damages.” “The court in such action shall, in addition

to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid

by the defendant, and costs of the action.”

        25.      The Plaintiff has been damaged by the Defendants KSR and Mr. Felder’s failure to

pay minimum wage and is entitled to recover the difference between the amount that Defendants

KSR and Mr. Felder paid (which is zero) and the amount that Defendants KSR and Mr. Felder

should have paid under the FLSA, along with liquidated damages and attorney’s fees and costs.

        WHEREFORE, Ms. Duran demands judgement against Defendants KSR and Mr. Felder

for her unpaid minimum wages, plus an additional equal amount as liquidated damages, reasonable

counsel fees and costs, and any other relief deemed appropriate by the Court.



                                                    Respectfully Submitted,

                                                    RAY LEGAL GROUP, LLC

                                              By:      /s/ James M. Ray
                                                    James M. Ray, II (#012773)
                                                    jim.ray@raylegalgroup.com
                                                    8720 Georgia Avenue, Suite 803
                                                    Silver Spring, Maryland 20910
                                                    Phone: (301) 755-5656
                                                    Fax: (301) 755-5627

                                                    Attorneys for Plaintiff



                                                 5
